TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00585-CV


In re Enrique Alvarez, Next Friend for S. A.

 



ORIGINAL PROCEEDING FROM CALDWELL COUNTY



PER CURIAM
	Relator Enrique Alvarez, as next friend for S. A., requests that we order Child
Protective Services to take S. A., his daughter, to a show-cause hearing wherein a court may inquire
into why she should not be returned to her mother.  Alternatively, he requests that this Court order
CPS to release S. A.  We deny the petition.

Before Chief Justices Aboussie, Justices Yeakel and Puryear
Filed:   October 26, 2001
Do Not Publish